Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Drawings
The drawings are objected to because --the rectangular box(es) of the drawings should be provided with descriptive text labels--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are:	“Global Positioning System (GPS) detection logic for determining”, “last known position data logic for determining”, “registration logic for registering”, “navigation solution logic for determining” in claim 16; and “position correction logic for determining”, “guiding logic for guiding” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13,  16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2017/0053536 A1) in view of Lin (US 20080243383 A1).
As to claim 1, Wright teaches a method comprising:	determining a last known position of a platform in response to a determination that GPS signals are not available (The process constantly monitors whether GPS signals continue to be available, denied, or degraded. The GPS independent  if GPS is not available either because GPS signals are denied in the environment or unavailable for other reasons or degraded – [54], [55]; NOTE: SAV is self-guided aerial vehicle – Title, and GINS = Global Positioning System “GPS” independent navigation system – Title);	capturing, with at least one The GINS then acquires a real-time plurality of look-down images of a view beneath the SAV with a first optical sensor and, acquires a real-time plurality of look-forward images of the frontal view in front of the SAV with a second optical sensor. – [55]);	registering, with at least one processor, the at least one scene image with at least one reference image to provide a registration solution (A comparator produces navigation information in response to comparing the acquired plurality of look-down and look-forward images to the sub-plurality of reference images in the database. – [56]; w.r.t. The comparator may perform an image registration and scene correlation process. In general, this process may include bringing both the reference image from the database and a real-time image from the first or second optical sensor into a common projection space and then matching the statistics applied to find the correct image alignment. – [43]); wherein the at least one reference image is based, at least in part, on the last known position of the platform (w.r.t. The GINS retrieves a sub-plurality of reference images from the database in the onboard storage unit that are related to the last known position of the SAV – [55]); and	determining a navigation solution of the platform based, at least in part, on the registration solution (The process combines the navigation information with other  – [56]).	However, Wright may not explicitly disclose the image sensor is that of a “threat warning” image sensor.	In a related invention, Lin teaches adapting an image sensor to determine a threat warning in order to avoid collision (Besides the positioning and terrain database, the vision based terrain recognition and stereo terrain ranging are also used for ground proximity warning decision. Different terrain, such as, mountains and trees are recognized by the image recognition methods discussed above. The ranging information and 3D depth map are built up by the stereo cameras. Based on the information from the imaging sensors, the ground proximity warning can be implemented even if the GPS/INS positioning system does not work under certain environments. – [83]).	It would have been obvious to incorporate the teachings of Lin into the system of Wright in order to configure the image sensor to provide threat warning as described. The motivation being to better avoid collision as suggested by Lin.	Note: the combination teaches capturing, with at least one threat warning image sensor operably engaged with the platform, at least one scene image (Wright: [55]: Lin: [83]).
As to claim 2, the combination teaches the method of claim 1, further comprising: determining a region of interest of the at least one scene image (Wright: e.g. a high correlation value  – [27]); wherein the at least one reference image is based, at least in part, on the ROI of the at least one scene image (Wright: The plurality of reference images may be regional reference images. – [25]).
As to claim 3, the combination teaches the method of claim 1, wherein the navigation solution represents a bearing (i.e., path of flight) of the platform (Wright: guides the SAV along the flight path – [56]).
As to claim 8, the combination teaches the method of claim 1, further comprising: correlating the at least one scene image to the at least one reference image (Wright: The comparator 110 is configured to perform optical image correlation of the real-time acquired plurality of look-down and look-forward images to reference imagery of the plurality of reference images in the database 108 by comparing image by image to determine whether an acquired real-time look-down or look-forward image matches a stored reference image in the database 108. Example devices for the comparator 110 include a correlator – [27]).
As to claim 9, the combination teaches the method of claim 1, further comprising: determining a position correction command of the platform based, at least in part, on the navigation solution; and guiding the platform based, at least in part, on the determined position correction command (Wright: Utilizing that position to provide navigation correction information to directional controls of the SAV – [29]).
As to claim 10, the combination teaches the method of claim 1, wherein the last known position is based, at least in part, on a last-received GPS signal (Wright: see … 904 - NO [Wingdings font/0xE0] 908, F.9).
As to claim 11, the combination teaches the method of claim 1, further comprising: geolocating a threat (i.e. collision threats, see Lin: [83]).
As to claim 12, the combination teaches the method of claim 1, wherein the platform is an aerial platform (Wright: AERIAL VEHICLE - Title).
As to claim 13, the combination teaches the method of claim 1, wherein the at least one threat warning image sensor is an infrared imager (Wright: infrared (“IR”) cameras, such as, for example, thermographic forward-looking infrared (“FLIR”) cameras that sense IR radiation. – [23]; Lin: infrared camera – [16]).
As to claim 16, Wright teaches a threat warning system carried on a platform comprising:	at least one detector (IMU and altimeter – [27]):	at least one The GINS then acquires a real-time plurality of look-down images of a view beneath the SAV with a first optical sensor and, acquires a real-time plurality of look-forward images of the frontal view in front of the SAV with a second optical sensor. – [55]);	at least one processor (a processor – [27]);	Global Positioning System (GPS) detection logic for determining that GPS signals are not available (904, F.9; w.r.t. The process constantly monitors whether GPS signals continue to be available, denied, or degraded. The GPS independent navigation system – GINS determines the last known position of the self-guided vehicle – SAV if GPS is not available either because GPS signals are denied in the environment or unavailable for other reasons or degraded – [54], [55]; NOTE: SAV is self-guided aerial vehicle – Title, and GINS = Global Positioning System “GPS” independent navigation system – Title);	last known position data logic for determining a last known position of the platform (908, F.9; w.r.t. The process constantly monitors whether GPS signals continue to be available, denied, or degraded. The GPS independent navigation system  if GPS is not available either because GPS signals are denied in the environment or unavailable for other reasons or degraded – [54], [55]; NOTE: SAV is self-guided aerial vehicle – Title, and GINS = Global Positioning System “GPS” independent navigation system – Title);	registration logic for registering the scene image with a reference image to produce a registration solution (A comparator produces navigation information in response to comparing the acquired plurality of look-down and look-forward images to the sub-plurality of reference images in the database. – [56]; w.r.t. The comparator may perform an image registration and scene correlation process. In general, this process may include bringing both the reference image from the database and a real-time image from the first or second optical sensor into a common projection space and then matching the statistics applied to find the correct image alignment. – [43]); and	navigation solution logic for determining a navigation solution of the platform based, at least in part, on the registration solution (The process combines the navigation information with other sensor positional information in a navigation filter to produce a location of the SAV. The system then determines the location of the SAV along the flight path and guides the SAV along the flight path. – [56]).	However, Wright may not explicitly disclose the image sensor is that of a “threat warning” image sensor.	In a related invention, Lin teaches adapting an image sensor to determine a threat warning in Besides the positioning and terrain database, the vision based terrain recognition and stereo terrain ranging are also used for ground proximity warning decision. Different terrain, such as, mountains and trees are recognized by the image recognition methods discussed above. The ranging information and 3D depth map are built up by the stereo cameras. Based on the information from the imaging sensors, the ground proximity warning can be implemented even if the GPS/INS positioning system does not work under certain environments. – [83]).	It would have been obvious to incorporate the teachings of Lin into the system of Wright in order to configure the image sensor to provide threat warning as described. The motivation being to better avoid collision as suggested by Lin.	Note: the combination teaches at least one threat warning image sensor for capturing a scene image (Wright: [55]: Lin: [83]).
As to claim 17, the combination teaches the threat warning system of claim 16, wherein the navigation solution represents at least one of a bearing of the platform (i.e. path of flight, see Wright: guides the SAV along the flight path – [56]); (ii) a latitude position of the platform; (iii) a longitude position of the platform; and (iv) an altitude position of the platform.
As to claim 18, the combination teaches the threat warning system of claim 17, further comprising: position correction logic for determining a position correction command of the platform based, at least in part, on the navigation solution of the platform (Wright: Utilizing that position to provide navigation correction information to directional controls of the SAV – [29]); and guiding logic for guiding the platform based, at least in part, on the determined position correction command (Wright: guides the SAV along the flight path
As to claim 19, the combination teaches the threat warning system of claim 16, wherein the last known position is based, at least in part, on a last-received GPS signal (Wright: see … 904 - NO [Wingdings font/0xE0] 908, F.9).
As to claim 20, the combination teaches the threat warning system of claim 16, wherein the at least one threat warning image sensor is an infrared imager (Wright: infrared (“IR”) cameras, such as, for example, thermographic forward-looking infrared (“FLIR”) cameras that sense IR radiation. – [23]; Lin: infrared camera – [16]).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Lin as applied to claim 1 above, and further in view of Tiana et al. (US 9,669,940 B1).
As to claim 4, the combination teaches the method of claim 1. 	However, wherein the navigation solution represents latitude position data of the platform is not explicitly disclosed.	In a related invention, Tiana teaches it is common to express aircraft navigation data in terms of latitude, longitude, and altitude (c.1, l.12-23).	It would have been obvious to incorporate the teachings of Tiana into the system of modified Wright such that the navigation solution represents latitude position data of the platform as described. The motivation being to better provide position compatibility.
As to claim 5, the combination teaches the method of claim 1. 	However, wherein the navigation solution represents longitude position data of the platform is not explicitly disclosed.	In a related invention, Tiana teaches it is common to express aircraft navigation data in terms of latitude, longitude, and altitude (c.1, l.12-23).	It would have been obvious to incorporate the teachings of Tiana into the system of modified the navigation solution represents longitude position data of the platform as described. The motivation being to better provide position compatibility.
As to claim 6, the combination teaches the method of claim 1. 	However, wherein the navigation solution represents altitude position data of the platform is not explicitly disclosed.	In a related invention, Tiana teaches it is common to express aircraft navigation data in terms of latitude, longitude, and altitude (c.1, l.12-23).	It would have been obvious to incorporate the teachings of Tiana into the system of modified Wright such that the navigation solution represents altitude position data of the platform as described. The motivation being to better provide position compatibility.


Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Lin as applied to claim 1 above, and further in view of Miksa et al. (US 8,958,980 B2).
As to claim 7, the combination teaches the method of claim 1.	However, orthorectifying the at least one scene image is not explicitly disclosed.	In a related invention, Miksa teaches orthorectifying the at least one scene image (F.1-F.2; c.2, l.44 through c.3, l.44; and c.7, l.13-30).	It would have been obvious to incorporate the teachings of Miksa into the system of modified Wright so as to orthorectify the at least one scene image as described. The motivation being to remove elevation distortion as suggested by Miksa.
As to claim 15, the combination teaches the method of claim 1.	However, rectifying the at least one reference image with digital terrain elevation data is not explicitly disclosed.	In a related invention, Miksa teaches rectifying the at least one reference image with digital rectify the at least one reference image with digital terrain elevation data as described. The motivation being to remove elevation distortion as suggested by Miksa.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Lin as applied to claim 1 above, and further in view of Li et al. (US 2018/0109767 A1).
As to claim 14, the combination teaches the method of claim 1.	Worth mentioning, Wright teaches selecting the at least one reference image based, at least in part, on correlation with the at least one scene image (Wright: 916-922, F.9).	However, selecting the at least one reference image based, at least in part, on metadata of the at least one scene image is not explicitly disclosed.	In a related invention, Li teaches using metadata of an image to represent timestamp, location, and attitude data (F.1, [23]).	It would have been obvious to incorporate the teachings of Li into the system of modified Wright in order represent the comparative data of the images as metadata so as to select the at least one reference image based, at least in part, on metadata of the at least one scene image as described. The motivation being to provide for more efficient image selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT F EVANS/Examiner, Art Unit 3663